OPINION — AG — ** STATE INSURANCE FUND — WARRANT REGISTER — PUBLIC RECORD ** THE WARRANT REGISTER SHOWING CHECKS ISSUED ON WORKMEN'S COMPENSATION BY THE STATE INSURANCE FUND IS OPEN TO THE PUBLIC INSPECTION WITH OR WITHOUT THE PERMISSION OF THE COMMISSIONER OF THE STATE INSURANCE FUND SINCE IT DOES NOT REPRESENT INFORMATION ACQUIRED BY THE COMMISSIONER FROM PERSONS, FIRMS OR CORPORATIONS INSURED IN THE STATE INSURANCE FUND AS PROVIDED IN 85 O.S. 147 [85-147] (PUBLIC RECORD, PUBLIC INSPECTION, RECORDS) CITE: 51 O.S. 24 [51-24], 85 O.S. 147 [85-147] (KENNETH R. NANCE) ** SEE: OPINION NO. 79-011 (1979) **